DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-20 are pending.
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 13, 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claim 6, “the derivative estimator” lacks antecedence since there is no previous recitation of “a derivative estimator” in claim 1.  Note claims 4 and 5 recite “a model-free derivatives estimator”.
B.	As per claim 13, “the derivative estimator” lacks antecedence since there is no previous recitation of “a derivative estimator” in claim 12.  Note claim 12 does recite “the model-free derivatives estimator”.
C.	As per claim 20, “the derivative estimator” lacks antecedence since there is no previous recitation of “a derivative estimator” in claim 15.  Note claims 16 and 18 do recite “a model-free derivatives estimator”.
D.	All claims depending from a rejected claim are also rejected for the same reasons. 
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8, 10, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grichnik et al. (US 8,793,004).
A.	As per claim 1, Grichnik discloses a processor-implemented method (col. 2, ln. 11) in a vehicle (col. 2, ln. 65- cars, vans, other vehicles) for estimating a quantity for which a physical sensor is not available to measure the quantity (Abs.- virtual sensor), comprising:
receiving a plurality of measured signals representing values of measurable variables (col. 3, ln. 31-33- physical sensors); 
computing, in real-time, time derivatives of the measured signals (col. 11, ln. 49-57- rate of change calculations; time-based derivations); and 
applying a trained feedforward neural network, in real-time, to estimate values for a plurality of unmeasurable variables, the unmeasurable variables being variables that are unmeasurable in real-time, the feedforward neural network having been trained using test data containing time derivatives of values for the measurable variables and values for the unmeasurable variables (col. 12, ln. 16-19- rates of change of input (measurable) parameters and output (unmeasurable) parameters may be used to train virtual sensor; col. 9, ln. 24-26- neural network may be used, including feedforward configuration) (example: col. 6, ln. 62-65- virtual sensor used to determine unmeasured NOx based on measured humidity, intake manifold pressure/temperature, fuel rate, engine speed, etc.)
wherein the vehicle uses the estimated values for the unmeasurable variables for vehicle operation (col. 12, ln. 25-30- ECM uses results to control engine functions).
The above method enables monitoring/controlling of any machine, for example a vehicle, whereby utilizing time rate of change (time derivations) provides more predictable results and better control of the engine (col.12, ln. 61 to col. 13, ln. 3) as well as reduce costs by eliminating sensors (i.e., NOx sensor).
B.	As per claims 8 and 15, as noted above whereby the method is performed using a processor-based system (col. 4, ln. 42-44) which executes software stored on a computer-readable storage medium (col. 4, ln. 66 to col. 5, ln. 2).
C.	As per claims 3, 10 and 17, as noted above whereby the neural network is trained using data records corresponding to measured/unmeasured parameters as well as rate of change values and training the neural network to create a virtual sensor (model) for correlating the measured/unmeasured values as well as rate of change (col. 9, ln. 31-37; col. 10, ln. 28-31).
5.	Claims 2, 4-7, 9, 11-14, 16 and 18-20 are distinguishable over the prior art.  As per claims 2, 4, 6, 9, 11, 16, 18 and 20, the prior art does not disclose or reasonably suggest, in combination with the other claimed subject matter, at least computing the time derivatives of the measured values by applying a model-free derivatives estimator.  Grichnik broadly refers to computing the time derivatives by calculating a difference between a subsequent output parameter value and a preceding output parameter value divided by the time between measurements of the subsequent output parameter value and a preceding output parameter value (col. 11, ln. 49-54).  Dependent claims 5, 7, 12-14 and 19 are distinguishable for at least the same reasons.
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
● Cheng et al. (US 6,236,908)- discloses a virtual vehicle sensor including a neural network to monitor engine parameters which are difficult to measure or for which no sensor exists.
● CN109189103- discloses neural network used for real-time estimation of an unmeasurable speed; applicable to autonomous underwater vehicles.
● Zweiri et al.- Diesel Engine Indicated Torque Estimation Based on Artificial Neural Networks; discusses eliminating costly engine sensors (i.e., pressure sensors) and replacing them with neural network based systems to provide estimated measurements (i.e., engine torque).
● Lerro et al.- Survey on a Neural Network for Non Linear Estimation of Aerodynamic Angles; discusses virtual sensors in the context of UAVs to reduce weight and space restrictions associated with physical sensors.
● Prokhorov- Virtual Sensors and Their Automotive Applications; provides general background information regarding the use of virtual sensors (neural networks) in automotive applications for hard-to-measure parameters. 
	None of the references listed above, alone or in combination, disclose or reasonably suggest the distinguishing features noted above.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661